DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 2/24/21 is acknowledged.  The traversal is on the ground(s) that there currently are no pending claims directed solely at a chemical composition.  This is not found persuasive because the restriction between inventions is applicable throughout prosecution of the application.
The requirement is still deemed proper and is therefore made FINAL.

Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/21.
Claim 17 is incorporates by reference a cancelled claim (claim 11) directed at a non-elected invention, appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piercing structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 calls for the dosing cup to comprise a “drop point”. No such structure is described in the specification however a “drip point” is discussed. For the purpose of examination the claimed “drop point” is understood to be the “drip point”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10, 12-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the broad recitation “the lever arm comprising the dosing cup”, and the claim also recites “the dosing cup being preferably disposed on the lever arm distal to the pivot point”. In this case the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-10 and 12-15 are rejected due to their dependency from claim 1. Claim 16 is rejected due to its incorporation of the limitations of claim 1 and claims 18-19 are rejected due to their dependency from claim 16.
	
Claim 1 recites the limitation "the dosing cup" in subsection “c”.  There is insufficient antecedent basis for this limitation in the claim. Subsection “b” states “the supporting cage having a means for conveying the composition to a dosing cup”. This is not a positive recitation of a dosing cup but instead the structure later defined as the liquid flow chamber. 
Claims 2-10 and 12-15 are rejected due to their dependency from claim 1. Claim 16 is rejected due to its incorporation of the limitations of claim 1 and claims 18-19 are rejected due to their dependency from claim 16.


	
The term "at least about" in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,999,226 (Wolf) in view of WO2002/040788 (Pessel) and EP 1260577 (Guenzi).
Regarding claim 1, Wolf discloses a dispensing device which dispenses a composition into a toilet, the device comprising:
	a container (1) containing a composition (3) suitable for dispersing into a toilet bowl;
	a supporting cage (17/18) supporting the container, the supporting cage having a means for conveying (62) the composition to a dosing cup (4);
	a lever arm (see annotated figure below) pivotably connected to the supporting cage by a pivot point (66); the lever arm comprising a dosing cup, the dosing cup disposed on the lever arm distal to the pivot point;

    PNG
    media_image1.png
    290
    498
    media_image1.png
    Greyscale

	a biasing means (4) in contact with the lever arm; and
	a suspension means (2) for suspending the supporting cage from a portion of the toilet.
	When the toilet is flushed the lever arm falls causing the composition to be deposited into the dosing cup, after the conclusion of a flush the arm rises to its original position causing the composition to be dispensed. 
	However Wolf discloses the use of a float rather than a receptacle for temporarily retaining a portion of the flow of water during a flush and Wolf discloses placement of the 
	Pessel teaches a dispensing device (2) for dispensing a composition into a toilet bowl (1), the device comprising a container (4) supported in a cage which is suspended (3) from the toilet bowl. A biased (13/14) lever arm (8) comprising a receptacle (16) for temporarily (17) retaining a portion of the flow of water during a flush (Fig. 2). During the flush the weight of the flush water retained in the receptacle causes the lever arm to rotate from its initial biased position about a pivot point and causes the composition to be released from the container. At the end of the flush the lever arm returns to its original position (Figs. 1-2, translation). 
	It would have been obvious to one of ordinary skill in the art to mount the device in the toilet bowl and utilize a water flow activation system, as taught by Pessel, so that a user can monitor the remaining level of composition in the container and easily access the container for replacement.
	Guenzi, teaches a composition for use in a toilet bowl, the composition comprising 10-50% barrier layer compound (surfactant), 5-25% fragrance (perfuming substance), 20-90% water (balance solvent) and 0-20% optional ingredients (volatile substance, viscosity regulator, others) (Para. 0024). 
	It would have been obvious to one of ordinary skill in the art to utilize a compound such as that taught by Guenzi to ensure consistent dispersal of a barrier layer and perfume over the toilet.

	Regarding claim 2, Wolf states that the composition provides a fragrancing benefit (C2L50-51).

	Regarding claim 4, Wolf’s means for conveying (62) is a liquid flow chamber.
	Regarding claim 5, Wolf’s composition (3) is a liquid.
	Regarding claim 6, Wolf’s dosing cup comprises a ‘drip point’ (outlet) as seen in the annotated figure below.

    PNG
    media_image2.png
    348
    421
    media_image2.png
    Greyscale

	Regarding claim 7, the receptacle as taught by Pessel comprises at least two drainage holes (17).

	Regarding claim 8, the device of Wolf does not include a deflector ramp. Pessel teaches the inclusion of a deflector ramp (12). It would have been obvious to one of ordinary skill in the art to provide a deflector ramp, as taught by Pessel, when using a water flow activated system to direct a portion of the flowing water to the receptacle. 

	Regarding claim 9, the device of Wolf does not include a piercing structure in the liquid flow chamber. Pessel teaches the inclusion of a piercing structure (10). It would have been 

	Regarding claim 10, Wolf is silent regarding the ratio of cross-sectional area of the liquid flow chamber to its length. Instead Wolf merely discloses the inclusion of a liquid flow chamber (62) which is dimensioned to permit a desired dose of composition to be dispensed during each flush cycle (C3 L21-25). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the liquid flow chamber to have at least a 2.5:1 ratio of cross-sectional area to length because Applicant has not disclosed that such a ratio provides an advantage. One of ordinary skill in the art, furthermore, would have expected Wolf’s liquid flow chamber, and applicant’s invention, to perform equally well with other ratios because both the claimed ratio and others would perform the same function of dispensing a composition at a desired flow rate/total amount.  Therefore, it would have been prima facie obvious to modify Wolf to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wolf.  MPEP 2144.04(IV)(A).

	Regarding claim 12, Wolf’s composition (3) is a liquid.
	Regarding claim 13, the composition as taught by Guenzi has a viscosity between 10 and 400 centipoise (Para. 0058).
	Regarding claim 15, the composition as taught by Guenzi includes pH modifiers (Para. 0054), surfactants (Para. 0032) and thickeners (Para. 0049).

	Regarding claim 16, Wolf discloses a method of automatically adding a composition to a toilet bowl comprising the step of placing a device on a toilet, the device comprising:
	a container (1) containing a composition (3) suitable for dispersing into a toilet bowl;
	a supporting cage (17/18) supporting the container, the supporting cage having a means for conveying (62) the composition to a dosing cup (4);
	a lever arm (see annotated figure below) pivotably connected to the supporting cage by a pivot point (66); the lever arm comprising a dosing cup, the dosing cup disposed on the lever arm distal to the pivot point;

    PNG
    media_image1.png
    290
    498
    media_image1.png
    Greyscale

	a biasing means (4) in contact with the lever arm; and
	a suspension means (2) for suspending the supporting cage from a portion of the toilet.
	When the toilet is flushed the lever arm falls causing the composition to be deposited into the dosing cup, after the conclusion of a flush the arm rises to its original position causing the composition to be dispensed. 
	However Wolf discloses the use of a float rather than a receptacle for temporarily retaining a portion of the flow of water during a flush and Wolf discloses a method of placing the 
	Pessel teaches a method of mounting a dispensing device (2) onto a toilet bowl (1), the device comprising a container (4) supported in a cage which is suspended (3) from the toilet bowl. A biased (13/14) lever arm (8) comprising a receptacle (16) for temporarily (17) retaining a portion of the flow of water during a flush (Fig. 2). During the flush the weight of the flush water retained in the receptacle causes the lever arm to rotate from its initial biased position about a pivot point and causes the composition to be released from the container. At the end of the flush the lever arm returns to its original position (Figs. 1-2, translation). 
	It would have been obvious to one of ordinary skill in the art to mount the device in the toilet bowl and utilize a water flow activation system, as taught by Pessel, so that a user can monitor the remaining level of composition in the container and easily access the container for replacement.
	Guenzi, teaches a composition for use in a toilet bowl, the composition comprising 10-50% barrier layer compound (surfactant), 5-25% fragrance (perfuming substance), 20-90% water (balance solvent) and 0-20% optional ingredients (volatile substance, viscosity regulator, others) (Para. 0024). 
	It would have been obvious to one of ordinary skill in the art to utilize a compound such as that taught by Guenzi to ensure consistent dispersal of a barrier layer and perfume over the toilet.

.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, Pessel and Guenzi as applied to claims 1 and 16 above, and further in view of US 2016/0333560 (Goulart).
	Regarding claim 14, Wolf in view of Pessel and Guenzi teaches a device comprising a composition with a barrier layer component as previously discussed but does not appear to specify the inclusion of a PEG or PPG compound. 
	Goulart teaches a composition for dispensing into a toilet comprising polyethylene glycol (PEG).
	It would have been obvious to utilize a PEG compound, as evidenced by Goulart, in the composition as it is an art recognized equivalent and the selection of specific compounds would depend upon desired characteristics of the barrier layer and overall composition. 

	Regarding claim 19, Wolf in view of Pessel and Guenzi teaches a method of adding a composition with a device, the composition including a barrier layer component, but does not appear to specify the inclusion of a PEG or PPG compound. 
	Goulart teaches a composition for dispensing into a toilet comprising polyethylene glycol (PEG).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0123528 (Pagani) is a dispenser for installation on a toilet bowl which dispenses a composition a set time after a flush.
US 3,946,448 (Sioufy) is an apparatus for dispensing a composition activated by flushing water.
US 5,958,334 (Haddon) is a device for dispensing and composition for forming a barrier layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754